   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 1 of 8 PageID #: 28




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PERRY LEE BROWN, JR.,                                 )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )            No. 4:20-cv-00123-AGF
                                                      )
ST. LOUIS CITY JUSTICE CENTER, et al.,                )
                                                      )
                Defendants.                           )

                                  MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Perry Lee Brown, Jr. for

leave to commence this civil action without prepayment of the filing fee. (Docket No. 3). Having

reviewed the motion and the financial information submitted in support, the Court has determined

that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial partial filing

fee of $42.19. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the Court

will dismiss plaintiff’s complaint without prejudice.

                                             28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 2 of 8 PageID #: 29




payments to the Clerk of the Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Along with his motion for leave to proceed in forma pauperis, plaintiff has submitted a

copy of his inmate account statement. (Docket No. 4). The account statement shows an average

monthly deposit of $210.97. The Court will therefore assess an initial partial filing fee of $42.19,

which is 20 percent of plaintiff’s average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the



                                                  2
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 3 of 8 PageID #: 30




plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

        Plaintiff is a self-represented litigant who is currently incarcerated at the South Central

Correctional Center in Licking, Missouri. He brings this action pursuant to 42 U.S.C. § 1983,

naming the St. Louis City Justice Center and the St. Louis City Sheriff’s Department as defendants.

(Docket No. 1 at 2-3).

        In his “Statement of Claim,” plaintiff asserts that the St. Louis City Justice Center is liable

to him for “[severe] discrimination and [severe] harassment,” as well as slandering him and

violating various constitutional amendments, including the denial of due process. (Docket No. 1

at 4). Plaintiff states that because of the actions of the St. Louis City Justice Center, he will suffer

for the rest of his life.

        Plaintiff further alleges that the St. Louis City Justice Center and the St. Louis City

Sheriff’s Department are municipally liable for discriminating against him, denying him due

process, and violating the Fifth, Sixth, and Fourteenth Amendments, from April 13, 2015 to

October 25, 2019. (Docket No. 1-1 at 1). He also states that a judge discriminated against him, that



                                                   3
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 4 of 8 PageID #: 31




he was “misled,” and that government employees were negligent. Finally, plaintiff claims that the

St. Louis City Justice Center and the St. Louis City Sheriff’s Department failed to train their

employees, violated the Eighth Amendment, harassed him, slandered him, and falsely imprisoned

him. (Docket No. 1-1 at 1-3).

       Plaintiff seeks actual damages in the amount of $86 million, as well as a further $86 million

in punitive damages for continuing abuses. (Docket No. 1 at 5).

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

accusing the St. Louis City Justice Center and the St. Louis City Sheriff’s Department of various

constitutional violations. For the reasons discussed below, this action must be dismissed.

       A. Defendants Are Not Suable Entities

       Plaintiff has named the St. Louis City Justice Center and the St. Louis City Sheriff’s

Department as the defendants in this action. Neither is a suable entity. See Owens v. Scott Cty. Jail,

328 F.3d 1026, 1027 (8th Cir. 2003) (stating that “county jails are not legal entities amenable to

suit”); Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (stating that

“departments or subdivisions” of local government are not “juridical entities suable as such”); and

De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8th Cir. 2001) (affirming district

court dismissal of county jail and sheriff’s department as parties because they are not suable

entities). Because defendants are not suable entities, plaintiff’s claims against them must be

dismissed.

       B. Failure to State a Municipal Liability Claim

       Even if the City of St. Louis was substituted as the proper party defendant, plaintiff has

still failed to state a municipal liability claim. A local governing body can be sued directly under



                                                  4
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 5 of 8 PageID #: 32




§ 1983. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). In order to

prevail on this type of claim, the plaintiff must establish the governmental entity’s liability for the

alleged conduct. Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). Such liability

may attach if the constitutional violation “resulted from (1) an official municipal policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise.” Mick v. Raines,

883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir.

2018) (recognizing “claims challenging an unconstitutional policy or custom, or those based on a

theory of inadequate training, which is an extension of the same”). Thus, there are three ways in

which a plaintiff can potentially prove the liability of the City of St. Louis.

       First, the plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829

F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005)

(“A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible…for establishing final policy with respect to the subject

matter in question”). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.

“A policy may be either a policy statement, ordinance, regulation, or decision officially adopted




                                                  5
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 6 of 8 PageID #: 33




and promulgated by the municipality’s governing body.” Angarita v. St. Louis Cty., 981 F.2d 1537,

1546 (8th Cir. 1992).

         Second, the plaintiff can establish a claim of liability based on an unconstitutional

“custom.” In order to do so, the plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity’s
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity’s policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity’s custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

         Finally, the plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, the plaintiff must allege a “pattern of similar

constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th Cir.

2017).

         A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. See Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

         Here, plaintiff has failed to allege facts supporting the proposition that an unconstitutional

policy or custom exists. That is, he has not demonstrated that the City of St. Louis had an

unconstitutional “policy statement, ordinance, regulation, or decision officially adopted and



                                                   6
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 7 of 8 PageID #: 34




promulgated by the municipality’s governing body” that caused him harm. Likewise, plaintiff has

not established any “widespread, persistent pattern of unconstitutional misconduct by” City of St.

Louis employees, much less that such misconduct was known and authorized by policymaking

officials. Finally, while plaintiff specifically claims that defendants failed to train their employees,

he provides no supporting facts indicating a “pattern of similar constitutional violations by

untrained employees.” Indeed, the actual harm that befell plaintiff is unclear.

        Overall, plaintiff’s complaint is almost entirely barren of facts. Rather than providing a

short and plain statement as to what defendants did – or failed to do – to harm him, plaintiff’s

“Statement of Claim” consists of a litany of legal conclusions. None of plaintiff’s assertions

regarding discrimination, harassment, slander, or constitutional violations has any factual

enhancement. Such conclusory pleading is insufficient for purposes of stating a claim. See Johnson

v. Precythe, 901 F.3d 973, 977 (8th Cir. 2018) (explaining that “[a] pleading must offer more than

labels and conclusions or a formulaic recitation of the elements of a cause of action to state a

plausible claim for relief”); and Hamilton v. Palm, 621 F.3d 816, 817-18 (8th Cir. 2010) (explaining

that “[a] pleading that merely pleads labels and conclusions, or a formulaic recitation of the

elements of a cause of action, or naked assertions devoid of factual enhancement will not suffice”).

Therefore, plaintiff’s claims against the St. Louis City Justice Center and the St. Louis City

Sheriff’s Department must be dismissed.

        C. Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel. (Docket No. 2). The motion will be denied

as moot as this action is being dismissed without prejudice for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

        Accordingly,



                                                   7
   Case: 4:20-cv-00123-AGF Doc. #: 6 Filed: 06/29/20 Page: 8 of 8 PageID #: 35




       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $42.19 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 29th day of June, 2020.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  8
